DETAILED ACTION
The amendment to Application Ser. No. 16/930,116 filed on April 4, 2022, has been entered.  Claims 3, 4, 7-20, 24, 25, 27, 21 and 32 are cancelled. Claims 1, 21 and 28 are currently amended. Claims 1, 2, 5, 6, 21-23, 26, 28-30 and 33 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Scott Watkins (Reg. #70,922) on June 7, 2022, in an email sent to the Examiner.

Please amend the claims as follows:

1. (Currently Amended) A method for recombining a network flow, the method comprising:
assigning a plurality of capturing agents deployed throughout a network to respective shards, each of the plurality of capturing agents being configured to capture network activity associated with a respective host and report the network activity to one or more collectors in the respective shards, wherein each of the respective shards comprises a number of assigned collectors;
receiving, by a first collector, a first portion of the network flow;
receiving, at a second collector, a second portion of the network flow from a third collector that received the second portion of the network flow but not the first portion of the network flow;
determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector; and
combining, by the second collector, the first portion of the network flow and the second portion of the network flow;
wherein the second collector is part of a second shard from the respective shards, and wherein the second collector is assigned a flow key and hash that corresponds to the network flow;
wherein the second collector is selected to receive the first portion and the second portion of the network flow from a plurality of other collectors 

2-4. (Cancelled)

5. (Currently Amended) The method of claim 1, wherein the first portion of the network flow is transmitted by a first capturing agent to a first shard from the respective shards, wherein the first collector is part of the first shard.

6. (Original) The method of claim 1, wherein the first collector is mapped to a respective shard from a first layer of shards, each of the respective shards comprising a selected group of collectors, and wherein the second collector is mapped to a shard from a second layer of shards.

7-20. (Cancelled)

21. (Currently Amended) A non-transitory computer-readable storage medium storing instructions to recombine a network flow, which when executed by at least one processor cause the at least one processor to perform operations comprising:
assigning a plurality of capturing agents deployed throughout a network to respective shards, each of the plurality of capturing agents being configured to capture network activity associated with a respective host and report the network activity to one or more collectors in the respective shards, wherein each of the respective shards comprises a number of assigned collectors;
receiving, by a first collector, a first portion of the network flow 
receiving, at a second collector, a second portion of the network flow from a third collector that received the second portion of the network flow but not the first portion of the network flow;
determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector; and
combining, by the second collector, the first portion of the network flow and the second portion of the network flow;
wherein the second collector is part of a second shard from the respective shards, and wherein the second collector is assigned a flow key and hash that corresponds to the network flow;
wherein the second collector is selected to receive the first portion and the second portion of the network flow from a plurality of other collectors 

22. (Cancelled)

23. (Currently Amended) The non-transitory computer-readable storage medium of claim 21 

24-25. (Cancelled)

26. (Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the first collector is mapped to a respective shard from a first layer of shards, each of the respective shards comprising a selected group of collectors, and wherein the second collector is mapped to a shard from a second layer of shards.

27. (Cancelled)

28. (Currently Amended) A system that recombines a network flow, the system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium having stored therein instructions, which when executed by the at least one processor, causes the at least one processor to perform operations comprising:
assigning a plurality of capturing agents deployed throughout a network to respective shards, each of the plurality of capturing agents being configured to capture network activity associated with a respective host and report the network activity to one or more collectors in the respective shards, wherein each of the respective shards comprises a number of assigned collectors;
receiving, by a first collector, a first portion of the network flow 
receiving, at a second collector, a second portion of the network flow from a third collector that received the second portion of the network flow but not the first portion of the network flow;
determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector; and
combining, by the second collector, the first portion of the network flow and the second portion of the network flow;
wherein the second collector is part of a second shard from the respective shards, and wherein the second collector is assigned a flow key and hash that corresponds to the network flow;
wherein the second collector is selected to receive the first portion and the second portion of the network flow from a plurality of other collectors 

29. (Cancelled)

30. (Currently Amended) The system of claim 28 

31-32. (Cancelled)

33. (Previously Presented) The system of claim 28, wherein the first collector is mapped to a respective shard from a first layer of shards, each of the respective shards comprising a selected group of collectors, and wherein the second collector is mapped to a shard from a second layer of shards.

Allowable Subject Matter
Claims 1, 5, 6, 21, 23, 26, 28, 30 and 33 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses network traffic monitoring systems comprising a hierarchical arrangement of collectors/aggregators wherein network traffic captured by a plurality of collectors in a first layer/level is forwarded to a collector in a second layer/level (see figs. 7A and 7B of Breslin et al., Pub. No. US 2011/0085556 A1). The prior art additionally discloses a passive flow analyzer comprising a flow reconstruction element that reconstructs a network flow from captured data received from a plurality of capture points in a network (see fig. 9 of Klinker et al., Pub. No. US 2003/0133443 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, upon receiving, by a first collector, a portion of a captured network flow, determining, by the first collector, whether another portion of the network flow was not received (e.g., is missing), and based on a determination that another portion of the network flow is missing, relaying, by the first collector, the received portion of the network flow to a second collector, wherein the second collector receives portions of network flows from a plurality of other collectors and combines the received portions of the network flow as recited in the following limitations of Claim 1  (and the substantially similar limitations of independent Claims 21 and 28):
“receiving, by a first collector, a first portion of the network flow;
receiving, at a second collector, a second portion of the network flow from a third collector that received the second portion of the network flow but not the first portion of the network flow;
determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector; and
combining, by the second collector, the first portion of the network flow and the second portion of the network flow;”

Dependent Claims 5, 6, 23, 26, 30 and 33 are allowable by virtue of their dependency upon allowable Independent Claims 1, 21 and 28, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

	/HERMON ASRES/             Primary Examiner, Art Unit 2449